PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




Compass IP Law PC4804 NW Bethany Blvd, Ste. I-2 #237Portland OR OREGON 97229

In re Application of:  
PILLILLI, Bharat et al.
Serial No.:  
Filed:  
Title: 
::::::


DECISION ON REQUEST FOR DEFERRAL OF EXAMINATION UNDER 37 C.F.R. 1.103(d)





This is a decision on the Request for Deferral of Examination, filed on  December 23, 2020 under 37 C.F.R. §1.103(d).


The request is GRANTED.


REGULATION AND PRACTICE

37 C.F.R. 1.103   Suspension of action by the Office.

 (d) Deferral of examination. On request of the applicant, the Office may grant a deferral of examination under the conditions specified in this paragraph for a period not extending beyond three years from the earliest filing date for which a benefit is claimed under title 35, United States Code. A request for deferral of examination under this paragraph must include the publication fee set forth in § 1.18(d) and the processing fee set forth in § 1.17(i). A request for deferral of examination under this paragraph will not be granted unless:
(1) The application is an original utility or plant application filed under § 1.53(b) or resulting from entry of an international application into the national stage after compliance with § 1.495;
(2) The applicant has not filed a nonpublication request under § 1.213(a), or has filed a request under § 1.213(b) to rescind a previously filed nonpublication request;
(3) The application is in condition for publication as provided in § 1.211(c); and
(4) The Office has not issued either an Office action under 35 U.S.C. 132 or a notice of allowance under 35 U.S.C. 151.







37 C.F.R. 1.211(c)

(c) An application filed under 35 U.S.C. 111(a) will not be published until it includes the basic filing fee (§ 1.16(a) or § 1.16(c)) and any English translation required by § 1.52(d). The Office may delay publishing any application until it includes any application size fee required by the Office under § 1.16(s) or § 1.492(j), a specification having papers in compliance with § 1.52 and an abstract (§ 1.72(b)), drawings in compliance with § 1.84, a sequence listing in compliance with § 1.821 through 1.825 (if applicable), and the inventor’s oath or declaration or application data sheet containing the information specified in § 1.63(b).


REVIEW OF FACTS


Applicant’s request filed on  December 23, 2020, for deferral of examination under 37 CFR 103(d) in the application has been approved.  The examination of the application will be deferred for a period of 36 months from the earliest effective filing date of December 23, 2020.  


Suspension of action under 37 CFR § 1.103(a)-(d) at the applicant’s request will cause a reduction in patent term adjustment accumulated (if any) under 37 CFR § 1.703.  The reduction is equal to the number of days beginning on the date a request for suspension of action was filed and ending on the date of the termination of the suspension.  See 37 CFR § 1.704(c)(1).




Any inquiry concerning this decision should be directed to Eddie Lee, Quality Assurance Specialist, at (571) 272-1732.  






/EDDIE C LEE/______________________________
Eddie C. Lee
Quality Assurance Specialist 
Technology Center 2100
Computer Architecture and Software